Case 2:19-cv-00511-JRS-MJD Document 41 Filed 08/31/20 Page 1 of 8 PageID #: 395




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ANGELA MARGARET READING,                             )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )       No. 2:19-cv-00511-JRS-MJD
                                                      )
 WARDEN,                                              )
                                                      )
                               Respondent.            )

            ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        In her petition for a writ of habeas corpus, Angela Reading challenges the revocation of

 her probation in Allen County, Indiana. The respondent argues that the petition must be dismissed

 because Ms. Reading did not appeal the revocation of probation or the denial of her petition for

 post-conviction relief following the revocation of probation. For the reasons explained in this

 Order, the Court agrees that the petition is procedurally defaulted and that Ms. Reading has not

 established cause to excuse this procedural default. Accordingly, the petition is denied and

 dismissed with prejudice. The Court finds that a certificate of appealability should not issue.

                                                  I.
                                             BACKGROUND

        On April 23, 2015, Ms. Reading was charged with battery by means of a deadly weapon

 and criminal recklessness committed with a deadly weapon under Indiana criminal case number

 02D06-1504-F5-000123. Dkt. 23-1, pp. 1-2. On October 28, 2015, she pleaded guilty to battery

 and was given a 6-year suspended sentence with 3 years of probation. Id. at 8. Ms. Reading did

 not appeal this conviction. See generally id.
Case 2:19-cv-00511-JRS-MJD Document 41 Filed 08/31/20 Page 2 of 8 PageID #: 396




        On December 19, 2017, Ms. Reading admitted to violating the terms of probation by failing

 to comply with her mental health treatment. Dkt. 1-1, p. 3; dkt. 23-3, p. 1. The Court revoked Ms.

 Reading's probation and ordered her to serve her 6-year sentence at the Indiana Department of

 Correction. Dkt. 23-3, p. 1. Ms. Reading did not appeal the revocation of probation. See generally

 dkt. 23-1.

        On May 31, 2018, Ms. Reading filed a pro se petition for post-conviction relief under

 Indiana post-conviction case number 02D06-1805-PC-000044. Dkt. 23-2, pp. 1-2. The Public

 Defender of Indiana subsequently entered an appearance but later withdrew at Ms. Reading's

 request. Id. at 2. The post-conviction court interpreted the petition as alleging that probation should

 not have been revoked because Ms. Reading had successfully completed home detention and

 complied with the requirements of mental health treatment. Id. at 2. The Court takes judicial notice

 of the post-conviction petition filed in state court and finds that this is an accurate interpretation

 of Ms. Readings' claim.

        On March 7, 2019, the post-conviction court concluded that Ms. Reading had admitted

 guilt at the probation hearing and, under Indiana law, was precluded from raising a claim of actual

 innocence on post-conviction relief. Id. at 3-5.

        On May 20, 2019, Ms. Reading filed a pro se motion to file a belated notice of appeal. 1

 Dkt. 23-2, p. 9. That motion was denied. Id.

        On October 25, 2019, Ms. Reading filed the instant petition for a writ of habeas corpus.

 Liberally construed, the petition alleges that Ms. Reading received ineffective assistance of




 1
   Indiana Appellate Rule 9(a) states that a party may commence an appeal of a final judgment by
 filing a notice of appeal "within thirty (30) days after the entry of a Final Judgment is noted in the
 Chronological Case Summary." According to this Rule, Ms. Reading's notice of appeal was due
 by April 6, 2019.
                                                    2
Case 2:19-cv-00511-JRS-MJD Document 41 Filed 08/31/20 Page 3 of 8 PageID #: 397




 counsel at her probation revocation hearing when her attorney failed to obtain evidence that would

 have shown she was not guilty. Dkt. 1, pp. 5-6.

        On February 7, 2020, the respondent filed a motion to dismiss. Dkt. 23. The respondent

 argues that the petition does not state a cognizable federal claim and that the petition is

 procedurally defaulted because Ms. Reading has not presented her claim through a complete round

 of review in the Indiana state courts. Id.

        In response, Ms. Reading claims that she was "unable within the 30 day deadline to file a

 Notice of Appeal, due to conduct and being on every restriction the Facility has and a long wait

 for law library at times so missed library movements." Dkt. 29, p. 2. "Petitioner's main conduct

 report is surrounded by her refusing to work or sit at a table for the work shift hours if not working

 with screws in her back." Id.

                                               II.
                                        LEGAL STANDARD

        "Inherent in the habeas petitioner's obligation to exhaust his state court remedies before

 seeking relief in habeas corpus, see 28 U.S.C. § 2254(b)(1)(A), is the duty to fairly present his

 federal claims to the state courts." Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). To meet

 this requirement, a petitioner "must raise the issue at each and every level in the state court system,

 including levels at which review is discretionary rather than mandatory." Id. at 1025-26.

        A state prisoner may overcome the prohibition on reviewing procedurally defaulted claims

 if she can show "cause" to excuse her failure to comply with the state procedural rule and "actual

 prejudice resulting from the alleged constitutional violation." Wainwright v. Sykes, 433 U.S. 72,

 84, (1977). To establish "cause" the prisoner must "show that some objective factor external to the

 defense impeded counsel's efforts to comply with the State's procedural rule." Murray v. Carrier,




                                                   3
Case 2:19-cv-00511-JRS-MJD Document 41 Filed 08/31/20 Page 4 of 8 PageID #: 398




 477 U.S. 478, 488 (1986). A factor is external to the defense if it "cannot fairly be attributed to"

 the prisoner. Coleman v. Thompson, 501 U.S. 722, 753 (1991).

        In Coleman, the Supreme Court held that attorney error committed during state post-

 conviction proceedings—for which the Constitution does not guarantee the right to counsel—

 cannot supply cause to excuse a procedural default that occurs in those proceedings. 501 U.S. at

 755; see also Maples v. Thomas, 565 U.S. 266, 280–81, (2012) ("[W]hen a petitioner's

 postconviction counsel misses a filing deadline, the petitioner is bound by the oversight."). But in

 Martinez v. Ryan, the Court created a narrow, "equitable ... qualification" to this rule that applies

 where state law requires prisoners to raise claims of ineffective assistance of trial counsel "in an

 initial-review collateral proceeding," rather than on direct appeal, so long as the defaulted claims

 have some merit. 566 U.S. 1, 16-17 (2012). In Trevino v. Thaler, the Supreme Court held that this

 exception applies both where state law explicitly prohibits prisoners from bringing claims of

 ineffective assistance of trial counsel on direct appeal and where the State's "procedural

 framework, by reason of its design and operation, makes it unlikely in a typical case that a

 defendant will have a meaningful opportunity to raise" that claim on direct appeal. 569 U.S. 413,

 429 (2013).

        In Brown v. Brown, the Seventh Circuit held that the Martinez-Trevino exception applies

 to Indiana. 847 F.3d 502, 513 (2017). An Indiana prisoner may present procedurally defaulted

 claims for ineffective assistance of trial counsel in a federal habeas proceeding if the procedural

 default was caused by the ineffective assistance of post-conviction counsel, or if the petitioner was

 denied post-conviction counsel altogether, and the defaulted claims have some merit. Id.

        The Martinez-Trevino exception applies narrowly to claims for ineffective assistance of

 trial counsel. In Davila v. Davis, the Supreme Court held that ineffective assistance of post-



                                                  4
Case 2:19-cv-00511-JRS-MJD Document 41 Filed 08/31/20 Page 5 of 8 PageID #: 399




 conviction counsel does not permit petitioners to raise procedurally defaulted claims for ineffective

 assistance of appellate counsel. 137 S. Ct. 2058, 2065 (2017). The Court reasoned that the

 Martinez-Trevino exception is founded on the "unique importance of protecting a defendant's trial

 rights, particularly the right to effective assistance of trial counsel." Id. at 2067.

                                                 III.
                                             DISCUSSION

         The issue before the Court is whether some external obstacle beyond Ms. Reading's control

 prevented her from timely filing a notice of appeal following the denial of her petition for post-

 conviction relief.

         Ms. Reading claims that her own disciplinary violations prevented her from accessing the

 law library at her facility. She does not allege that any of her disciplinary violations resulted from

 unfair or discriminatory policies or practices. The Court finds that Ms. Readings' failure to follow

 the regulations at her facility was not an external obstacle that "cannot be fairly attributable" to her

 and does not excuse her procedural default. Coleman, 501 U.S. at 753.

         The Court also finds that Ms. Reading may not avail herself of the Martinez-Trevino

 exception. The Supreme Court's holding in Davila precludes district courts from applying the

 exception to claims for ineffective assistance of counsel at any stage of proceedings other than

 trial. The exception does not apply to claims, like Ms. Reading's, for ineffective assistance of

 counsel at a probation revocation hearing.

         Furthermore, the Martinez-Trevino exception does not apply because Ms. Reading chose

 to proceed on post-conviction relief without the assistance of counsel. The exception narrowly

 applies to circumstances where post-conviction counsel was ineffective or where the petitioner

 was deprived of post-conviction counsel altogether. Martinez, 566 U.S. at 11-12. Ms. Reading may

 not reject an attorney at public expense and then avoid procedural default due to her own

                                                     5
Case 2:19-cv-00511-JRS-MJD Document 41 Filed 08/31/20 Page 6 of 8 PageID #: 400




 ineffectiveness. See McKaskle v. Wiggins, 465 U.S. 168, 177 n. 8 (1984) ("[A] defendant who

 exercises his right to appear pro se 'cannot thereafter complain that the quality of his own defense

 amounted to a denial of ‘effective assistance of counsel.'") (quoting Faretta v. California, 422 U.S.

 806, 834 (1975)).

        Finally, the Martinez-Trevino exception does not apply because Ms. Reading has not

 presented a substantial claim for relief. The post-conviction court concluded that by admitting guilt

 at the probation revocation hearing, Ms. Reading was precluded from raising an actual innocence

 claim on post-conviction relief under Indiana law. A claim for relief on federal habeas review may

 be procedurally defaulted if it was denied by a state court on a procedural rule "that is both

 independent of the federal question and adequate to support the judgment." Clemons v. Pfister,

 845 F.3d 816, 819 (7th Cir. 2017). For a state-law ground to be "adequate," it must be "firmly

 established and regularly followed." Id. (quoting Walker v. Martin, 562 U.S. 307, 316 (2011)). But

 a "rule can be 'firmly established' and 'regularly followed,' . . . even if the appropriate exercise of

 discretion may permit consideration of a federal claim in some cases but not others." Id. at 316.

 The rule also must not have been applied in a manner that "impose[s] novel and unforeseeable

 requirements without fair or substantial support in prior state law" or "discriminate[s] against

 claims of federal rights." Walker, 562 U.S. at 320-21. Indiana's rule prohibiting actual innocence

 claims on post-conviction review when the defendant admitted guilt at the probation revocation

 hearing is an independent and adequate state law procedural ground. Even if Ms. Reading's claim

 for ineffective assistance of probation counsel could proceed, there is not a reasonable likelihood

 that she would obtain relief.

        Even if Ms. Reading could overcome this second procedural default and establish that her

 probation counsel rendered deficient performance, she would still be unlikely to prevail.



                                                   6
Case 2:19-cv-00511-JRS-MJD Document 41 Filed 08/31/20 Page 7 of 8 PageID #: 401




 Ms. Reading admitted to violating the terms of her probation, and it is unlikely that counsel could

 have presented evidence in her defense that would have led to a different outcome.

        For these reasons, the Court finds that Ms. Reading's claim has been procedurally

 defaulted, and Ms. Reading has not established that this procedural default may be excused for

 cause. Accordingly, the respondent's motion to dismiss, dkt. [23], is granted. 2 All other pending

 motions are denied as moot.

                                          IV.
                             CERTIFICATE OF APPEALABILITY

        "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773

 (2017). Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C.

 § 2253(c)(1). "A certificate of appealability may issue . . . only if the applicant has made a

 substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In deciding

 whether a certificate of appealability should issue, "the only question is whether the applicant has

 shown that jurists of reason could disagree with the district court's resolution of his constitutional

 claims or that jurists could conclude the issues presented are adequate to deserve encouragement

 to proceed further." Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

        Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

 Courts requires the district court to "issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant." The Court finds that jurists of reason would not disagree with




 2
   Because the Court has granted the respondent's motion on grounds of procedural default, it need
 not address the respondent's other argument that Ms. Reading's petition fails to raise a cognizable
 federal claim.
                                                   7
Case 2:19-cv-00511-JRS-MJD Document 41 Filed 08/31/20 Page 8 of 8 PageID #: 402




 the Court's conclusion that Ms. Reading's procedurally defaulted claim requires dismissal, and a

 certificate of appealability is denied.

        Final Judgment in accordance with this Order shall now issue.

        IT IS SO ORDERED.



 Date: 8/31/2020




 Distribution:

 ANGELA MARGARET READING
 268180
 ROCKVILLE - CF
 ROCKVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 811 West 50 North
 Rockville, IN 47872

 Tyler G. Banks
 INDIANA ATTORNEY GENERAL
 tyler.banks@atg.in.gov




                                                8
